Citation Nr: 1042014	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  07-04 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1989 to April 1993 
and October 2003 to February 2005.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that, in pertinent 
part, denied the Veteran's claim for service connection for PTSD.  
This appeal was previously before the Board and the Board denied 
the claim in September 2008.  In a February 2010 memorandum 
decision, the United States Court of Appeals for Veterans Claims 
(Court) set aside the Board's September 2008 decision and 
remanded the matter for readjudication consistent with the 
Court's decision.  The case has been returned to the Board for 
readjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

After a review of the record the Board observes that additional 
development is required prior to readjudicating the Veteran's 
claim.

The Veteran claims that he has PTSD due to stressors which 
include his base being attacked by mortar/rocket attacks and 
small arms fire, convoys being hit by roadside bombs, and 
witnessing a solder get killed when his vehicle was hit by an 
improvised explosive device (IED).

To support this contention, he submitted a buddy statement from 
D.A.W., who contends to have served with the Veteran, and 
essentially reiterated those stressors, in addition to mentioning 
witnessing dead bodies and people with their limbs blown off, one 
man with no lower body, and charred faces.  The Veteran 
subsequently submitted another lay statement from O.G., who also 
stated that he served with the Veteran.  O.G. stated that the 
Veteran was tasked to help mortuary affairs put ice over 35 dead 
Iraqi soldiers that were executed not far from Camp Caldwell.  
The Board notes that the statement included a fill-in-the-blank 
for the person completing it, with O.G.'s name filled in.  A 
newspaper article noting that 50 Iraqi soldiers were massacred 
was submitted as well, but provides no details regarding the 
disposition of the bodies or that the bodies were processed by 
Camp Caldwell.  

On remand, the RO should attempt to verify, through official 
sources, whether D.A.W. and O.G. served with the Veteran in Iraq 
and Kuwait from February through December 2004 with the 
Headquarters and Headquarters Company 230th Brigade Support 
Battalion.  Some identifying information for D.A.W. and O.G. is 
contained on their correspondence in the claims file.

The Veteran has also submitted a medical report from the 
Goldsboro Clinic diagnosing him with PTSD.  It was noted that the 
Veteran served in Iraq with the 92nd Alpha where he saw dead 
bodies as a result of car bombings, people on fire, and the 
rancid smell of death.  

However, the Board notes that these purported stressors are 
contradicted by the Veteran's own statements on a Post Deployment 
Health Assessment completed following his return from Iraq in 
January 2005.  On that Assessment, the Veteran specifically 
denied seeing anyone (coalition forces, enemy forces, or 
civilians) wounded, killed, or dead during his deployment.  He 
denied engaging in direct combat.  He denied having experienced 
anything that was so frightening, horrible, or upsetting that it 
caused him to have nightmares, to avoid thinking about it, to 
avoid situations that reminded him of it, or made him on guard, 
watchful, or easily startled.  As for environmental exposure, he 
denied being exposed to loud noises while deployed.  He denied 
ever having to enter or inspect any destroyed military vehicles.  
However, he did respond affirmatively to the question regarding 
feeling that he was in great danger of being killed during his 
deployment.

It is noted that, effective July 13, 2010, VA has amended its 
adjudication regulations governing service connection for PTSD.  
The revised regulation indicates that a stressor claimed by a 
veteran is related to that veteran's fear of hostile military or 
terrorist activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has contracted, 
confirms that the claimed stressor is adequate to support a 
diagnosis of PTSD and that a veteran's symptoms are related to 
the claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor is 
consistent with the places, types, and circumstances of that 
veteran's service, a veteran's lay testimony alone may establish 
the occurrence of the claimed in-service stressor.  "[F]ear of 
hostile military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the veteran or 
others, such as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft, 
and the veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror.  See 75 Fed. Reg. 39,843 (Jul. 13, 2010) 
(to be codified at 38 C.F.R. § 3.304(f)(3)).

Thus, although he denied seeing anyone wounded, killed, or dead 
during his deployment; denied engaging in direct combat; denied 
having experienced anything that was so frightening, horrible, or 
upsetting that it caused him to have nightmares, to avoid 
thinking about it, to avoid situations that reminded him of it, 
or made him on guard, watchful, or easily startled; and denied 
ever having to enter or inspect any destroyed military vehicles 
on a Post Deployment Health Assessment completed in January 2005, 
he did respond affirmatively to the question regarding feeling 
that he was in great danger of being killed during his 
deployment.  Thus, the Board finds that a VA examination is 
necessary in this case.

Relevant ongoing medical records should also be requested.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the material 
could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and 
addresses of all medical care providers who 
treated him for PTSD since his discharge from 
service, to include the actual treatment 
records from the Goldsboro Clinic.  After 
securing the necessary release, the RO/AMC 
should request any records identified by the 
Veteran and associate them with the claims 
file. 

2.  Attempt to verify, through official 
sources, whether D.A.W. and O.G. served with 
the Veteran in Iraq and Kuwait from February 
through December 2004 with the Headquarters 
and Headquarters Company 230th Brigade 
Support Battalion.  Some identifying 
information for D.A.W. and O.G. is contained 
on their correspondence included in the 
claims file.

3.  After the above has been completed to the 
extent possible, the RO/AMC should schedule 
the Veteran for a VA psychiatric examination 
to determine whether he suffers from PTSD as 
a result of his military service.  The claims 
file must be made available to and be 
reviewed by the examiner in conjunction with 
the examination.  All tests deemed necessary 
should be conducted and the results reported.  
If the examiner finds that a diagnosis of 
PTSD is warranted, then the examiner should 
clearly report the stressor(s) upon which the 
diagnosis is based.  A rationale for all 
opinions expressed should be provided.

4.  Following completion of the above, the 
RO/AMC should readjudicate the claim.  If the 
benefit sought remains denied, the Veteran 
and his representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  

Thereafter, the case should be returned to the Board for further 
appellate action, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


